Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 07/29/2021. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.

Examiner Initiated Interview
Authorization for this examiner’s amendment was given in an interview with James Lovsin (Reg. #69550) on September 7, 2021.

Examiner’s Amendment
An examiner’s amendment to the record is included below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

15. (Currently Amended) The engine system according to claim 

Allowable Subject Matter
The prior art of record does not anticipate nor render obvious claims 1-15 of the pending application. In this regard, claims 1 and 10 of the pending application would not have been obvious over a combination of Park (KR 10-2000-0033681) and any of the other prior art references of record. Park discloses apparatus for cooling an intake manifold, and the other prior art references of record disclose apparatus for cooling exhaust manifolds or pipes. There is no reason in the record why a person of ordinary skill in the art would have found it obvious to make the necessary modifications to Park to cool exhaust runners.
“Byrd (US 10934911) is representative of the art in this field,” and “Byrd teaches an exhaust log . . . that includes a water jacket that receives coolant from exhaust housing.” Notice of Allowance mailed June 9, 2021, p. 2. It would not have been obvious to combine Byrd with Park to achieve claims 1 or 10 of the pending application for at least the reason that modifying Byrd based on Park to cool exhaust runners of Byrd would change a principle of operation of Byrd, namely, 1) cooling the exhaust log and 2) the exhaust runners. Modifying Byrd with the disclosure of Park would only cool the exhaust runner and eliminate the cooling of the exhaust log. Accordingly, the teachings Byrd and Park are “not sufficient to render the claims prima facie obvious.” MPEP § 2143.01(IV). Further, there is no reason in the record why a person of ordinary skill in the art would have modified Byrd based on Park to cool exhaust runners of Byrd.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746